DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 01/07/2021.  Claims 23-29 are withdrawn to an invention non-elected.  Claims 1-22 are pending and an action on the merits is as follows.	
Response to Arguments
Applicant’s arguments, see Remarks, filed 01/07/2021, with respect to 1 have been fully considered and are persuasive.  The applicant amended claim 1 to include subject matter that further distinguished the claims from the prior art of record. The rejections of claims 1-22 are hereby withdrawn.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 23-29 directed to a species non-elected without traverse.  .
Examiner in an e-mail dated 03/15/2021 proposed an examiner’s amendment to claims 23 and 27 to rejoin the non-elected invention.  0n 03/16/2021, the applicant’s attorney responded accepting the amendments proposed by the examiner and amending claims 28-29.
Claims 23-29 are officially rejoined. Claims 1-29 are pending. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an e-mail from James Herkenhoff on 03/16/2021 (see office action appendix)

-Claim 23-delete entirely and replace with the following:	
“23. (Currently Amended) An outdoor light fixture assembly comprising: 
a housing forming a receptacle having at least a first opening and a second opening, the second opening having an outer perimeter; a contact block having at least one contact and a power wire, the contact block being sized and shaped to be disposed in the first opening such that the at least one contact is accessible from inside the housing and at least a portion of the power wire is disposed outside the housing, the power wire being configured to releasably and electrically connect with a source of electric power; a circuit board disposed in the receptacle supporting one or more light emitting diodes and having at least one contact pin; and a cover being sized and shaped to transition between a secured position and an unsecured position relative to the housing, the cover being disposed on the receptacle and includes a mating portion sized and shaped to cover the outer perimeter of 
--Claim 27, delete the following “(Withdrawn) An outdoor light fixture assembly comprising: a housing forming a receptacle having at least a first opening and a second opening;” and replace with “(Currently Amended) An outdoor light fixture assembly comprising: a housing forming a receptacle having at least a first opening and a second opening, the second opening having an outer perimeter; a cover having a mating portion sized and shaped to contact the outer perimeter of the second opening;”—
Claims 28 delete “(Withdrawn) The outdoor light fixture assembly of claim 27, further comprising a cover having one or more supports configured to limit movement of the circuit board relative to the cover” replace with “(Currently Amended) The outdoor light fixture assembly of claim 27,  wherein the cover has 
--Claims 29 delete “(Withdrawn) The outdoor light fixture assembly of claim 27, further comprising a cover sized and shaped to transition between a” and replace with “(Currently Amended) The outdoor light fixture assembly of claim 27,wherein the cover is sized”
Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1; specifically, the prior art fails to teach or suggest an outdoor light fixture assembly “wherein  a second opening, the second opening having an outer perimeter; the user serviceable light module having a cover and a circuit board supporting one or more light emitting diodes, the cover having a mating portion sized and shaped to contact the outer perimeter of the second opening, the circuit board having at least one contact pin, the one or more light emitting diodes being arranged relative to the circuit board to emit light in a direction towards the second opening of the housing ” in combination with other features of the present claimed invention.
Regarding claims 2-22, these claims are allowable for the reasons given for claim 1 and because of their dependency status on claim 1.
Regarding claim 23, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 23; specifically, the prior art fails to teach or suggest an outdoor “wherein a second opening, the second opening having an outer perimeter; the cover being disposed on the receptacle and includes a mating portion sized and shaped to cover the outer perimeter of covering the second opening so as to prevent water from entering the housing through the second opening when in the secured position, the cover being spaced further from the second opening when in the unsecured position than when in the secured position, the cover having a contact support disposed so as to limit 
Regarding claims 24-26, these claims are allowable for the reasons given for claim 23 and because of their dependency status on claim 23.
Regarding claim 27, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 27; specifically, the prior art fails to teach or suggest an outdoor light fixture assembly “wherein a second opening, the second opening having an outer perimeter; a cover having a mating portion sized and shaped to contact the outer perimeter of the second opening; a circuit board disposed in the receptacle and having at least one contact pin, the at least one contact pin extending from the circuit board and along a longitudinal axis of the at least one contact pin, the at least one contact pin transitioning from a non-electrically connected state to an electrically connected state with the at least one contact by movement of the at least one contact pin in a direction that is perpendicular to the longitudinal axis” in combination with other features of the present claimed invention.
Regarding claims 28-29, these claims are allowable for the reasons given for claim 27 and because of their dependency status on claim 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-5pm.


/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879